DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry under 35 USC 371 of PCT/US2017/039973 (filed 6/29/2017), which claims benefit under 35 USC 119(e) to US Provisional application 62/356754 (filed 6/30/2016).

Election/Restrictions
Upon reconsideration, the original restriction set forth 10/7/2021 is withdrawn in its entirety.  All pending claims have been considered on the merits.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
	For clarity of record, the broadest reasonable interpretation of the claims is set forth.  Use of identifying letters and numerettes are added by Examiner for use in this office action only. (Claims not specifically discussed are considered prima facie clear.) 
	Regarding claim 1: The composition of claim 1 is understood to be a composition (composition A) comprising (i) a first particle comprising a conditioned medium from a cell culture within the particle and having a first release profile of the conditioned medium.  The particle may consist of the conditioned culture medium, or the particle may comprise the first conditioned medium in combination with another component (e.g. a polymer).  The term “particle” does imply a solid state of matter.  Thus liquid conditioned medium will not read on a particle, but particles of lyophilized conditioned medium will.
Claim 1 recites that the particle is optionally present in blood, water, PBS or saline, but as these solutes are optional, they are not required. 
Regarding claim 2: The composition of claim 2 is understood to be a composition (composition A’) comprising (i) a first particle, as previously described, and (ii) a second particle, said second particle being different than the first particle, said second particle comprising a conditioned medium from a cell culture within the second particle and having a second release profile of the conditioned medium present therein (in the context of the claim it is clear “the conditioned medium” is referring to the conditioned medium within the second particle).  The claim specifies that the first and second release profiles must be different.  The claim also specifies the combination of the particles produces an extended release profile, which extends beyond the first release profile.  This is understood to mean that the release profile of the second particle is longer than the release profile of the first particle. The claim states the  conditioned medium present within the first and second particles can be the same or different.  
	Regarding claim 3: The composition of claim 3 is understood to be a composition (composition A”) comprising (i) a first particle, as previously described, (ii) a second particle, as previously described, and (iii) one or more additional particles, each independently comprising conditioned medium from a cell culture within the one or more additional particles and having a release profile of the conditioned medium present therein (in the context of the claim it is clear “the conditioned medium” is referring to the conditioned medium within the one or more additional particles).  The claim specifies that the independent release profile of the one or more additional particles must be different from the first release profile of the first particle, and from the second release profile of the second particle. The claim also specifies the combination of the first, second, and one or more additional particles produces an extended release profile, which extends beyond the first release profile of the first particle and the second release profile of the second particle.  This is understood to mean that the independent release profile(s) of the one or more additional particles is/are longer than the first release profile of the first particle and longer than the second release profile of the second particle. The claim states the conditioned medium present within the first, second, and one or more additional particles can be the same or different.  

Regarding claim 7: Claim 7 is directed to a tissue growth scaffold.  The preamble ‘breathes life into the claim’ in so far as the device described by the claim must be structurally and functionally capable of supporting cell and/or tissue growth thereon .  A tissue growth scaffold is a solid state material.  The tissue scaffold (device) comprises (i) a porous material of a biocompatible polymer (this is understood to mean ‘a porous biocompatible polymer structure/material), and (ii) a composition comprising composition A’ (see discussion of claim 2, above). 

Regarding claim 10: Claim 10 is directed to a blood vessel growth scaffold. The preamble ‘breathes life into the claim’ in so far as the device described by the claim must be structurally and functionally capable of supporting growth of cells found in blood vessels and must be sized and shaped to appropriately replicate a blood vessel.  A blood vessel growth scaffold is a solid state material.  The blood vessel growth scaffold (device) comprises (i) a porous material of a biocompatible polymer in a tube form, and (ii) a composition comprising composition A’ (see discussion of claim 2, above).  Claim 10 is a narrower embodiment of claims 7 and 9.  

Regarding claim 14: Claim 14 is directed to a controlled release pharmaceutical device.  The preamble ‘breathes life into the claim’ in so far as the device described by the claim must be suitable for pharmaceutical use and must permit controlled release of some element therein.  The device comprises: (i) a biocompatible polymer, and (ii) a composition comprising composition A’ (see discussion of claim 2, above).  The claim does not limit the shape, size or form of the device, beyond that it must be suitable for use as a pharmaceutical (i.e. it cannot be so large that it could not be administered to a subject).  The claim does not limit the state of matter of the biocompatible polymer.  The device of claim 14 is broader than the devices of claims 7 and 10.  The devices of claims 7 and 10 are narrower embodiments of claim 14. 

	Claim 12 is directed to a method of making a tissue growth scaffold, comprising distributing a composition comprising the composition A’ in a biocompatible polymer.  The tissue growth scaffold made by claim 12 is broader than the tissue growth scaffold of claim 7, as the method of claim 12 does not limit the biocompatible polymer to a porous material of biocompatible polymer.  The method must result in production of a tissue growth scaffold, which will have the characteristics discussed above in regards to claim 7.

	Claim 17 is directed to a method of preparing a controlled release composition.  The controlled release composition produced by the method is a narrower embodiment of composition A.

	Claim 21 is directed to a method of producing tissue comprising implanting the tissue growth scaffold of claim 7 into a patient. 


Status of Prior Objections/Rejections
RE: Objection to claim 9:
	The amendment to claim 9 obviates the basis of the prior objection.  The objection is withdrawn.

RE: Rejection of claims 8, 11, 13 and 21 under 35 USC 112(b):
	The amendments to the claims obviate the basis of the prior rejection.  The rejections are withdrawn. 

RE: Rejection of claims 12 and 13 under 35 USC 102(a)(1) as being anticipated by Schilling et al: 
	The amendment to the claims obviate the basis of the prior rejection.  The rejection is withdrawn. 

RE: Rejection of claims 7-13 and 21 under 35 USC 102(a)(1) as being anticipated by Cooper et al: 
The amendment to the claims obviate the basis of the prior rejection.  The rejection is withdrawn. 

New Grounds of Rejection
Claim Objections
	Claim 17 is objected to for a minor informality: The format of the claim uses the letterettes “a.”, “b.”, etc.  Technically this means there are additional periods in the claim.  MPEP 608.01(m) states each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claim except for abbreviations.  It would be remedial to substitute “a.”, “b.”, etc, with “a)”, “b)”, etc.
	Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5: The phrase "for example" in the third line renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6: The phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17: The phrase "for example" in step (d) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (emulsifying by sonication) are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18: The phrase "for example and without limitation" in line 2 and “for example” in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (  are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19: The phrase "for example” in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 20: The phrase "such as” in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilling et al (WO 13/113821).
Schilling et al disclose a method of preparing a cell-free composition, comprising (a) providing cells on/in a first carrier and subjecting said cells to stress, and (b) collecting factors produced by the cells in a second cell-free carrier (See Pg. 13, ln 14-Pg 14, ln 2).  Cells types that can be provided on the first carrier include, inter alia, bone marrow stromal stem cells (See Pg. 31, ln 36-Pg 32, ln 26). 
Schilling et al teach the second carrier can be a matrix capable of absorbing or trapping the soluble factors (the conditioned medium) (See Pg. 35, ln 5-30).  Schilling et al teach the material of the second carrier matrix can be the same as that described for first carrier (See Schilling et al, Pg. 35, ln 11-15).  Schilling et al describe the matrix material of the first carrier as including, inter alia synthetic polymers, including polyglycolic acid, polylactic-co-glycolic acid, polylactic acid and polycaprolactone, polystyrene and polyethylene terephthalate (See Pg 33, ln 11-17). The second matrix can be mechanically fragmented after loaded with the conditioned medium (Pg 38, ln 32-Pg 39, ln 15).  

Regarding claim 1: The cell-free composition collected in step (b) reads on conditioned medium from a cell culture.  The cell-free composition (conditioned medium) is absorbed/trapped in the second carrier matrix.  The particles yielded from fragmentation of the second carrier matrix reads on particles comprising conditioned medium from a cell culture.  The particles of fragmented matrix necessarily have a first release profile.  Thus the particles of fragmented matrix read on the composition of claim 1 (i.e. Composition A).  
Regarding claims 4 and 6: Schilling teach the second carrier can comprise, inter alia, synthetic polymers, which are polymer materials, and specifically PLGA, PLA, PGA and/or PCL.
Regarding claim 5: Schilling et al teach the cells provided on the first carrier can be bone marrow stromal stem cells (BMSSCs).  BMSSCs read on stem cells, progenitor cells, mesenchymal stem cells, and secretory cells (as they secrete factors). Therefore the conditioned culture medium is from a culture of a stem cells, progenitor cell, mesenchymal stem cells, or secretory cell.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riordan et al (US 2012/0276215).
	Riordan et al disclose therapeutic compositions comprising medium conditioned by stem cells (See ¶0013).  Riordan et al teach various embodiments of their invention.  Separate rejections are made over different embodiments.
In one embodiment of the invention the conditioned media is nanoencapsulated into nanoparticles for delivery as a pharmaceutical composition.  The nanoencapsulation material may be synthetic polymers (See ¶0015). 
This embodiment reads on the claims as follows:	Regarding claim 1: The nanoparticles comprising the stem cell conditioned medium and polymers reads on a composition comprising a first particle comprising conditioned medium. (i.e. Composition A).  The nanoparticles will necessarily have a first release profile.
Regarding claims 4 and 6: The polymers satisfy the limitation of polymer material (claim 4) and a polymer (claim 6). 
Regarding claim 5: The conditioned medium is from stem cells. 

In a different embodiment, the conditioned media is lyophilized (See ¶0035).
This embodiment reads on the claims as follows:
Regarding claim 1: The lyophilized conditioned media, per se, reads on a composition comprising a first particle comprising conditioned medium. (i.e. Composition A). The particles of the lyophilizate are each particles consisting of conditioned medium.  The particles will necessarily have a first release profile.
Regarding claim 5: The conditioned media is medium from culture of Wharton’s Jelly, which includes Wharton’s jelly stem cells.  Thus the conditioned medium is from stem cells. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Riordan et al (US 2012/0276215), in view of Little et al (US 2012/0172456).
The teachings of Riordan et al are set forth above.  The embodiment wherein the conditioned medium is encapsulated into nanoparticles for delivery as a pharmaceutical composition, wherein the nanoencapsulation material is a synthetic polymer, is relied upon.  
Regarding claims 1 and 4-6: Riordan et al anticipates these claims for the reasons set forth above. 
Regarding claims 2 and 3: Riordan et al does not teach encapsulating the conditioned medium in different nanoencapsulation materials to produce a variety of nanoparticles having different release profiles. 
Little et al disclose methods for making a modified release composition, said composition comprising different populations of sustained release microparticles, wherein each population of microparticles contains at least one active agent and at least one biodegradable polymer matrix, and wherein the at least one biodegradable polymer matrix of each population of microparticles is different, such that each population of microparticles has a different release prolife.  Little et al teach that by providing the same active agent in multiple populations of microparticles, each population of microparticles having a different release profile, the overall composition can provide sustained release of the active agent over greater periods of time due to differentiation release profiles of each population.  Little et al teach modified release compositions comprising two or three different microparticle populations (See Little et al, ¶0004-0018; claims 11-12).  Little et al teach this modified release composition is suitable for sustained delivery of, inter alia, proteins and/or small molecules  (See Little et al, ¶0054-0056). 
It would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to modify the nanoencapsulated cell conditioned culture medium of Riordan et al to be a modified release composition comprising two or three different nanoparticle populations, each nanoparticle population comprising the cell conditioned medium, but different polymer matrices such that the different populations have different release profiles.  The motivation to make this modification is provided in Little et al. Specifically, one would have been motivated to make the modification so that the cell culture conditioned medium, when delivered as nanoparticles, has sustained release over a longer period than a single population of nanoparticles.  Little et al teach prolonged, sustained release is desirable in pharmaceutical therapies.  One would have had a reasonable expectation of successfully generating the different nanoparticle populations based on the teachings of Little et al.
Regarding claims 14 and 15: Following the discussion of claim 2 above, the modified release composition of Riordan et al, comprising two or three different nanoparticle populations, each nanoparticle population comprising the cell conditioned medium, but different polymer matrices such that the different populations have different release profiles.  Satisfies the limitations of claims 14 and 15.  The polymer of the nanoparticle reads on a biocompatible polymer.  
Regarding claims 14-16: However, it is further submitted that it would have been prima facie obvious to one having ordinary skill in the art, at the time the invention was filed to have provided the plurality of nanoparticle populations in a carrier, excipient or other delivery vehicles, to facilitate handling and delivery of the nanoparticle composition.  Carriers such as collagen gels and/or other biocompatible polymer gels or matrices (including those listed in claim 16) were well known and routinely used in the art at the time the application was filed.  In support, see Riordan et al (¶0015) who provides a laundry list of acceptable and well known pharmaceutically acceptable carriers, excipients and other vehicles to generate formulations suitable for different administration routes.  The biocompatible polymer gels, matrices or other formulations into which the nanoparticles can be formulated for ease of administration will read on the biocompatible polymer of claims 14-16.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riordan et al (US 2012/0276215), in view of Ansary et al (Trop J Pharm Res, 2014).	The teachings of Riordan et al are set forth above.  The embodiment wherein the conditioned medium is encapsulated into nanoparticles for delivery as a pharmaceutical composition, wherein the nanoencapsulation material is a synthetic polymer, is relied upon.
Regarding claim 17: Riordan et al teach nanoencapsulated stem cell conditioned medium.  The nanoencapsulated stem cell conditioned medium is a controlled-release composition.  To produce the nanoparticles, one must first generate the stem cell conditioned medium, and then nanoencapsulate the medium.
Riordan et al teach generating stem-cell conditioned medium by culturing stem cells in serum-free media (See Riordan et al, ¶0014).  This reads on step a) culturing cells in cell culture medium, thereby producing conditioned medium.  The supernatant is then collected (See Riordan et al, ¶0014).  This reads on step b) collecting the conditioned medium.  The supernatant can optionally be concentrated (See Riordan et al ¶0014).  Though step c) is not required by the claim (it is optional), it is noted the step of concentrating taught by Riordan et al reads on claimed step c) concentrating the conditioned medium.
Riordan et al does not teach how the nanoencapsulation is achieved, rather Riordan et al suggests it is a well-known process accessible to one of ordinary skill in the art. 
Ansary et al is relied upon to provide details on the well-known process.  Ansary et al provide details on how, inter alia, hydrophilic proteins are encapsulated in PLGA.  Ansary et al teach PLGA-based polymer nanoparticles are widely used for sustained release of protein and peptide drugs (See Ansary et al, abstract).  Ansary et al teach one widely used method is the water/oil/water (W/O/W) double emulsion solvent evaporation method.  This method involves first dissolving the polymer (PLGA) in a water-immiscible, volatile, organic solvent.  An aqueous solution of the hydrophilic drug is added to the polymer solution and the mixture is emulsified by, e.g. a sonicator, to form a primary W/O emulsion.  This reads on claim step d) emulsifying, by example sonicating, the [culture medium] in a volatile solvent comprising a polymer to produce a micro-emulsion. The primary W/O emulsion (micro-emulsion) is then added into a large volume of water phase containing surfactant resulting in a W/O/W double emulsion.  This reads on claim step e) homogenizing the micro-emulsion in an aqueous phase.  The drug-containing particles are then recovered by evaporating the solvent (See Ansary et al, Pg. 1183).  This evidences that the particles precipitate as the solvent evaporates. 
It would have been prima facie obvious to have utilized the W/O/W double emulsion solvent evaporation method described by Ansary et al to nanoencapsulate the stem cell conditioned culture medium to generate the nanoparticles of Riordan et al.   Though Ansary et al are focused on nanoencapsulation of proteins in PLGA nanoparticles, the technique of encapsulating the hydrophilic proteins in PLGA nanoparticles is applicable to nanoencapsulation of conditioned culture medium because conditioned culture medium contains numerous hydrophilic proteins and would form a W/O emulsion.  Furthermore, though Riordan et al does not list PLGA as one of the usable synthetic polymers, Riordan et al is non-limiting in their list and leaves it up to the artisan of ordinary skill to select an appropriate polymer for nanoencapsulation (See Riordan et al, ¶0015)  Ansary et al teaching that PLGA is an appropriate polymer nanoencapsulation material renders obvious the selection of PLGA as the nanoencapsulating polymer material.  Therefore the method of claim 17 is considered prima facie obvious over the prior art. 
Regarding claim 18: As discussed above, Riordan et al teach the cell culture medium can be concentrated.  The manner in which the cell culture medium is concentrated is a product-by-process limitation (they are not active method steps).  The concentrated cell culture medium of Riordan et al is physically the same as a concentrated cell culture medium generated by the product-by-process limitations in claim 18.  
Regarding claim 19: As discussed above, Riordan et al teach use of stem cell conditioned medium.
Regarding claim 20: As discussed above, it would have been prima facie obvious to have used PLGA as the nanoencapsulating polymer in producing the nanoparticles of Riordan et al. 

Allowable Subject Matter
Claims 7-13 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 7 and 10 are drawn to tissue growth scaffolds comprising a material of a porous biocompatible polymer and composition A’ (see Claim Interpretation).  The descriptors “tissue growth scaffold” and more specifically “blood vessel tissue growth scaffold” limit the claims to a solid state material that is capable of supporting specific cell and tissue growth.  The fact that composition A’ requires at least two different particles, each having a different release profile means that at least one of the particles must contain a component in addition to the conditioned medium per se.  That is, the first particle may be lyophilized conditioned medium, but in order for the second particle to have a different release profile means that the second particle must contain an additional element (i.e. an excipient or carrier) that causes slower release of the conditioned medium from the second particle.  (Alternatively both the first and second particles can each comprise an additional element such as an excipient or carrier, but the additional element must be different to cause different release profiles).  
At the time the application was filed, it was known to include and/or incorporate conditioned medium and/or individual growth factors into tissue scaffolds for the purpose of promoting cell growth therein (See, e.g. Inukai et al (Biochem Biophys Res Comm, 2013); Schilling et al (WO 13/113821)).  
At the time the application was filed, it was known to encapsulate conditioned medium and/or individual growth factors into micro/nanocapsules.  The micro/nanoparticles containing said conditioned medium and/or growth factors could be used as a therapeutic formulation (See, e.g. Riordan et al (US 2012/0276215); Ansary et al (Trop J Pharm Res, 2014)).
At the time the application was filed, it was taught that loading tissue scaffolds with microspheres encapsulating individual growth factors provided benefits over directly loading all desired growth factors onto the scaffold (e.g. soaking scaffold in mixed growth factor solution).  Specifically, Basmanav et al (Biomaterials, 2008) teaches that by encapsulating individual growth factors into microspheres (each microsphere having a controlled release profile), and incorporating the plurality of microspheres onto/into a tissue scaffold, one can control the release rate/timing of each growth factor and therefore achieve sequential/temporal delivery that promotes proper tissue development.  Controlled temporarily delivery permits for release of different growth factors at different time during cell/tissue development (See Basmanav et al, Pg. 4196).  This is desirable because in natural tissue development growth factors are expressed at different times to promote different cell activities. 
	At the time the application was filed, while it would have been within the skill level of the artisan of ordinary skill to load a tissue scaffold with multiple different microspheres encapsulating/containing complete conditioned cell culture medium, it would not have been prima facie obvious to do so.  Complete conditioned cell culture medium contains all proteins and growth factors released from the cultured cells over a period of time period, including following cell death (See Tran et al (Adv Drug Deliv Rev, 2015).  Thus provision of complete conditioned cell culture medium (directly, or in microspheres with controlled release rates) does not provide for the natural, sequential release of growth factors during cell/tissue development stage, rather it provides all growth factors all at once.  Thus, complete conditioned cell culture medium, even when released over a prolonged time period, does not provide the sequential/temporal delivery of individual growth factors that is desired by Basmanav et al.  Modifying the method/composition of Basmanav et to provide a plurality of microspheres containing complete conditioned cell culture medium, wherein the different microspheres release the complete conditioned culture media sequentially/in a temporally controlled manner, would negate the benefits achieved by Basmanav et al (the controlled, sequential/temporal expression of specific growth factors at specific periods of time). 
	Therefore, the claimed tissue growth scaffolds of claims 7-11 would not have been prima facie obvious at the time the application was filed.  It follows that the method of making the tissue growth scaffolds of claims 7-11 (covered by current claim 12), and methods of use of the tissue growth scaffold of claim 7 (covered by current claim 21) were not prima facie obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633